 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrazier,Inc.andGeneral Drivers and Helpers UnionLocal544,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Case17-CA-3010October 30, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn June 19, 1967, the Board issued its DecisionandOrder in this proceeding,' finding thatRespondent violated Section 8(a)(1), (3), and (4) oftheNational Labor Relations Act, as amended. Itfurther found that Respondent had not engaged incertain other unfair labor practices, and dismissedthe allegations of the complaint pertaining thereto.The Board' ordered Respondent to cease and desistfrom the unfair labor practices found, and to takecertain affirmative action necessary to effectuate thepurposes of the Act.On June 5, 1969, the United States Court ofAppeals for the Eighth Circuit issued its decision' inwhich the court: (1) affirmed the Board's findingthat Respondent violated Section 8(a)(1) of the Actby promising Osborne pension benefits if he wouldabandon his activities on behalf of the Union, (2)reversedtheBoard'sfindingthatRespondentviolated Section 8(a)(1) of the Act by discontinuingpayments on Osborne's behalf to the health andwelfare fund, and (3) found that the questionwhether Respondent violated Section 8(a)(3) and (4)of the Act by threatening to fire Osborne for unionactivities,and subsequently doing so, must beremanded to the Board with instructions toreexamine the record and determine whether, absentRespondent's "admission,"4 the General Counselsustained his burden of proof on this issue Thecourt further found that the Trial Examiner did noterr in crediting Osborne's testimony, or in reachingconclusions from the credited testimony, and that,while he committed one material error (referred toabove), it was not due to bias on his part.1165 NLRB No 75'Pursuantto theprovisionsof Section 3(b) of the Act, the NationalLaborRelations Board has delegated its powers in connectionwith thiscase to a three-member panel'NLRBvFrazier.Inc , 411 F 2d 1161 (C A 8)'The court found that the Trial Examiner,in a findingadopted by theBoard,erroneouslyattributeda statement (discussedherein below)to DeanFrazier, Respondent's vice presidentIn accord with the instructions of the court, theBoard has reexamined the entire record in this casewith regard to the allegation that RespondentviolatedSection 8(a)(3) and (4) of the Act bythreatening to fire employee Osborne for his unionactivities,and by subsequently discharging himbecause of those activities, and because he testifiedat a Board hearing. After a careful reconsiderationof the record we affirm our earlier finding.TheTrialExaminer found that RespondentunlawfullydischargedemployeeOsborne.Inreaching his conclusion, the Trial Examiner reliedupon statements made by Dean Frazier to Osborne(1) that due to the confusion Osborne had causedthat he did not see how he could keep him on, and(2)that if the Union lost the election thatRespondent could not keep him on The TrialExaminer further found that Dean Frazier told otherofficers of the company. "[I] told Osborne duringthe pre-election campaign period that because of theconfusion [he] caused that [I] did not see howFrazier could keep Osborne." As the court pointedout, the record does not support a finding that DeanFraziermade any such statement to the officers ofthe company.To what extent the Trial Examiner relied uponthiserroneousfinding is not clear, but eveneliminating this finding, the record neverthelessshows that statements to the same effect were madeby Frazier to Osborne Osborne's testimony wascredited by the Trial Examiner The Board adoptedthese credibility findings and the court affirmed theBoard's reliance upon such evidence. Moreover, assuggested by the court, Respondent's discontinuanceof Osborne's health and welfare payment, while notviolativeofSection8(a)(1),sisrelevantindetermining themotivationforhisdischarge.Accordingly, based upon the foregoing evidence, weconclude that Respondent did, in fact, dischargeOsborne because of his union activities and becausehe testified at a Board hearing, all in violation ofSection 8(a)(1), (3), and (4) of the Act.Therefore, we adhere to our original Order (165NLRB No. 75) except that, in order to conformwith the court's reversal of our findings with regardto health and welfare payments, paragraph 1(b) ofthatOrder is hereby deleted, and the followingsubstituted:"(b)Discharging employees as a reprisal becausethey have given or give testimony in a NationalLabor Relations Board proceeding or because oftheir union activity "'The Board accepts this finding as the law of the case179NLRB No. 73